UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT PURSUANT TO SECTION 13 OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended March 31, 2014 Commission File Number 1-14174 AGL RESOURCES INC. Ten Peachtree Place NE, Atlanta, Georgia 30309 404-584-4000 Georgia 58-2210952 (State of incorporation) (I.R.S. Employer Identification No.) AGL Resources Inc.: (1) has filed all reports required to be filed by Section 13 of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. AGL Resources Inc. has submitted electronically and posted on its corporate website every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months. AGL Resources Inc. is a large accelerated filer and is not a shell company. The number of shares of AGL Resources Inc.’s common stock, $5.00 Par Value, outstanding as of April 22, 2014 was 119,257,873. AGL RESOURCES INC. Quarterly Report on Form 10-Q For the Quarter Ended March 31, 2014 TABLE OF CONTENTS Page Glossary of Key Terms 3 Item Number. PART I - FINANCIAL INFORMATION 1 Condensed Consolidated Financial Statements (Unaudited) 4 Condensed Consolidated Statements of Financial Position 4 Condensed Consolidated Statements of Income 5 Condensed Consolidated Statements of Other Comprehensive Income 6 Condensed Consolidated Statements of Equity 7 Condensed Consolidated Statements of Cash Flows 8 Notes to Condensed Consolidated Financial Statements (Unaudited) 9 Note 1 - Organization and Basis of Presentation 9 Note 2 - Significant Accounting Policies and Methods of Application 9 Note 3 - Regulated Operations 13 Note 4 - Fair Value Measurements 14 Note 5 - Derivative Instruments 15 Note 6 - Employee Benefit Plans 17 Note 7 - Debt and Credit Facilities 17 Note 8 - Equity 19 Note 9 - Non-Wholly Owned Entities 20 Note 10 - Commitments, Guarantees and Contingencies 21 Note 11 - Segment Information 22 Note 12 – Subsequent Events 23 2 Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Forward-Looking Statements 24 Executive Summary 25 Results of Operations 27 Liquidity and Capital Resources 34 Critical Accounting Policies and Estimates 37 Accounting Developments 37 3 Quantitative and Qualitative Disclosures About Market Risk 38 4 Controls and Procedures 40 PART II - OTHER INFORMATION 1 Legal Proceedings 41 1A Risk Factors 41 2 Unregistered Sales of Equity Securities and Use of Proceeds 41 6 Exhibits 41 SIGNATURE 42 Glossary 2 Table of Contents GLOSSARY OF KEY TERMS 2013 Form 10-K Our Annual Report on Form 10-K for the year ended December 31, 2013, filed with the SEC on February 6, 2014 AFUDC Allowance for funds used during construction, which represents the estimated cost of funds, from both debt and equity sources, used to finance the construction of major projects and is capitalized in PP&E and considered rate base for ratemaking purposes AGL Capital AGL Capital Corporation AGL Credit Facility $1.3 billion credit agreement entered into by AGL Capital to support its commercial paper program AGL Resources AGL Resources Inc., together with its consolidated subsidiaries Atlanta Gas Light Atlanta Gas Light Company Bcf Billion cubic feet Central Valley Central Valley Gas Storage, LLC EBIT Earnings before interest and taxes, the primary measure of our operating segments’ profit or loss, which includes operating income and other income and excludes financing costs, including interest on debt and income tax expense ERC Environmental remediation costs FASB Financial Accounting Standards Board Fitch Fitch Ratings GAAP Accounting principles generally accepted in the United States of America Georgia Commission Georgia Public Service Commission, the state regulatory agency for Atlanta Gas Light Golden Triangle Golden Triangle Storage, Inc. Heating Degree Days A measure of the effects of weather on our businesses, calculated when the average daily temperatures are less than 65 degrees Fahrenheit Heating Season The period from November through March when natural gas usage and operating revenues are generally higher Horizon Pipeline Horizon Pipeline Company, LLC Illinois Commission Illinois Commerce Commission, the state regulatory agency for Nicor Gas Jefferson Island Jefferson Island Storage & Hub, LLC LIFO Last-in, first-out LNG Liquefied natural gas LOCOM Lower of weighted average cost or current market price Marketers Marketers selling retail natural gas in Georgia and certificated by the Georgia Commission Moody’s Moody’s Investors Service New Jersey BPU New Jersey Board of Public Utilities, the state regulatory agency for Elizabethtown Gas Nicor Nicor Inc. Nicor Gas Northern Illinois Gas Company, doing business as Nicor Gas Company Nicor Gas Credit Facility $700 million credit facility entered into by Nicor Gas to support its commercial paper program NYMEX New York Mercantile Exchange, Inc. OCI Other comprehensive income Operating margin A non-GAAP measure of income, calculated as operating revenues minus cost of goods sold and revenue tax expense OTC Over-the-counter PBR Performance-based rate Piedmont Piedmont Natural Gas Company, Inc. Pivotal Home Solutions Nicor Energy Services Company, doing business as Pivotal Home Solutions PP&E Property, plant and equipment S&P Standard & Poor’s Ratings Services Sawgrass Storage Sawgrass Storage, LLC SEC Securities and Exchange Commission Sequent Sequent Energy Management, L.P. Seven Seas Seven Seas Insurance Company, Inc. SouthStar SouthStar Energy Services, LLC STRIDE Atlanta Gas Light’s Strategic Infrastructure Development and Enhancement program TEU Twenty-foot equivalent unit, a measure of volume in containerized shipping equal to one 20-foot-long container Triton Triton Container Investments, LLC Tropical Shipping Tropical Shipping and Construction Company Limited U.S. United States VaR Value-at-risk is the maximum potential loss in portfolio value over a specified time period that is not expected to be exceeded within a given degree of probability. VIE Variable interest entity Virginia Commission Virginia State Corporation Commission, the state regulatory agency for Virginia Natural Gas Virginia Natural Gas Virginia Natural Gas, Inc. WACOG Weighted average cost of gas Glossary 3 Table of Contents PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements (Unaudited) AGL RESOURCES INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF FINANCIAL POSITION (UNAUDITED) As of In millions, except share amounts March 31, 2014 December 31, 2013 March 31, 2013 Current assets Cash and cash equivalents $ $ $ Short-term investments 52 50 43 Receivables Energy marketing Gas, unbilled and other Less allowance for uncollectible accounts 49 29 39 Total receivables, net Regulatory assets Inventories, net Derivative instruments 99 Other 95 Total current assets Long-term assets and other deferred debits Property, plant and equipment Less accumulated depreciation Property, plant and equipment, net Goodwill Regulatory assets Intangible assets Derivative instruments 11 20 11 Other Total long-term assets and other deferred debits Total assets $ $ $ Current liabilities Energy marketing trade payables $ $ $ Short-term debt Other accounts payable - trade Accrued expenses Temporary LIFO liquidation - Current portion of long-term debt and capital leases - Regulatory liabilities Customer deposits and credit balances Accrued environmental remediation liabilities 82 70 63 Derivative instruments 63 75 20 Other Total current liabilities Long-term liabilities and other deferred credits Long-term debt Accumulated deferred income taxes Regulatory liabilities Accrued pension and retiree welfare benefits Accrued environmental remediation liabilities Derivative instruments 19 5 4 Other 71 74 74 Total long-term liabilities and other deferred credits Total liabilities and other deferred credits Commitments, guarantees and contingencies (see Note 10) Equity Common stock, $5 par value; 750,000,000 shares authorized: outstanding: 119,247,421 shares at March 31, 2014, 118,888,876 shares at December 31, 2013 and 118,123,770 shares at March 31, 2013 Additional paid-in capital Retained earnings Accumulated other comprehensive loss ) ) ) Treasury shares, at cost: 216,523 shares at March 31, 2014 and December 31, 2013 and March 31, 2013 (8
